Case 4:10-md-02185 Document 1773 Filed on 09/10/19 in TXSD Page 1 of 4




        TUCCILLO DECLARATION

                      EXHIBIT HH
           Case 4:10-md-02185 Document 1773 Filed on 09/10/19 in TXSD Page 2 of 4


Matthew Tuccillo

From:                           Peller, Matthew A. <Pellerm@sullcrom.com>
Sent:                           Thursday, March 14, 2019 4:05 PM
To:                             Matthew Tuccillo
Cc:                             De Leeuw, Marc; Brickfield, Samuel S.; Thompson, Tasha N.
Subject:                        BP 2185: Individual Actions -- Plaintiffs' Discovery Responses

Follow Up Flag:                 Follow up
Flag Status:                    Flagged



Matt:

        As you know, our letter dated December 28, 2017 (“Letter Agreement”) set forth certain categories of
documents and information that all Plaintiffs would provide for Defendants to select Representative Plaintiffs
and provided that the parties would thereafter meet and confer about additional documents and/or information
that the Representative Plaintiffs would provide “as part of full discovery.” Although we found certain
deficiencies with respect to the agreed-upon first set of materials, we believed they were sufficient to select
Representative Plaintiffs and thus made that selection.

       Now that we are proceeding to full discovery, we would like to schedule a meet-and-confer call with
you (and any other Plaintiffs’ counsel that you consider appropriate) to discuss Representative Plaintiffs’
document productions and interrogatory responses. Please let us know when you would be available for a call.

       So as to make our call more productive, the following sets forth the deficiencies in Plaintiffs’
productions required by the Letter Agreement as well as additional categories of documents and/or interrogatory
responses that should be provided “as part of full discovery”:

All Plaintiffs
           For any plaintiff whose allegations include references to confidential witnesses, please identify each
            confidential witness described or referred to in the complaint and state the number by which each
            confidential witness is identified in the complaint (“CW1,” “CW2” or “CW3”).
           Identify all persons (including all of your committees or other bodies and any person acting on your
            behalf) who prepared or oversaw compliance with your investment and risk management policies,
            practices, procedures or guidelines, including with regard to your transactions or contemplated
            transactions in BP securities.
           For each statement you contend was materially false or misleading, identify all the facts and
            documents that support or relate to your contention that you or a person acting on your behalf relied
            on that statement.

Avalon Holdings
    Avalon produced only 8 documents, consisting of news articles, trade data and an investment policy.
    Given that Avalon is internally managed, we do not believe that these documents constitute a sufficient
      response to the categories of documents that were agreed to be produced pursuant to the Letter
      Agreement.
    Please produce as soon as possible any other documents that were required to be produced under the
      Letter Agreement.


                                                          1
           Case 4:10-md-02185 Document 1773 Filed on 09/10/19 in TXSD Page 3 of 4
      In addition, please produce all documents concerning the Defendants and the allegations of the
       Complaint, as well as documents sufficient to identify all persons at Avalon who were involved in the
       BP securities transactions or any due diligence on BP securities.
      Once these additional productions are made, we will schedule a follow-up meet-and-confer.

GIC
      We would like to discuss the relationship between the external managers disclosed and the account
       names in the trade data produced. In particular, we would like GIC to explain which external managers
       were responsible for which specific account names in the trade data.

International Fund Management, S.A.
     Please identify which documents produced on behalf of the Deka entities pertain to International Fund
        Management, or confirm that all such documents relate to International Fund Management.

KBC
   Given that KBC is internally managed, it is unclear whether the documents produced constitute a
    sufficient response to the categories of documents that were agreed to be produced pursuant to the Letter
    Agreement. In particular, only a single internal e-mail relating to BP appears in the production.
   Please produce as soon as possible any other documents that were required to be produced under the
    Letter Agreement.
   In addition, please produce all documents concerning the Defendants and the allegations of the
    Complaint, as well as documents sufficient to identify all persons at KBC who were involved in the BP
    securities transactions or any due diligence on BP securities.
   Once these additional productions are made, we will schedule a follow-up meet-and-confer.

Lincolnshire City Council
    Lincolnshire produced only 11 documents, consisting of trade data, manager agreement with A, and
       quarterly reports from A.
    The trade data indicates fund names associated with B, C, and D. Please produce the relevant
       agreements and reports with these managers. (We can provide the names of these managers to
       Lincolnshire’s counsel upon request.)
    In addition, please produce the other categories of documents agreed to in the Letter Agreement,
       including investment guidelines and analysis of BP investments, as well as all documents concerning the
       Defendants and the allegations of the Complaint.
    Once these additional productions are made, we will schedule a follow-up meet-and-confer.

Louisiana State Employees’ Retirement System (LASERS)
    Please explain which external manager was responsible for the MSCI World-Ex US portfolio, or
       whether that portfolio was internally managed.
    Please confirm that you have produced all communications with external managers regarding BP, as
       well as all internal communications regarding BP.

Metzler Investment GmBH
    We would like to discuss the relationship between the X external managers used by Metzler and the Y
       funds about which documents were produced. In particular, which external managers transacted for
       which funds (and for which transactions). (We can provide the numbers to Metzler’s counsel upon
       request.)
    In addition, please produce any additional documents concerning the Defendants or the allegations in the
       Complaint.

                                                      2
           Case 4:10-md-02185 Document 1773 Filed on 09/10/19 in TXSD Page 4 of 4
Mondrian International Equity Fund
   Mondrian produced only 4 documents, including its agreement with Mondrian Investment Partners.
   Please produce as soon as possible investment guidelines, trade data and analyses of BP investments
      (including communications with MIP), as well as documents concerning the Defendants or the
      allegations in the Complaint.
   Once these additional productions are made, we will schedule a follow-up meet-and-confer.

New York State Common Retirement Fund
   NYSCRF produced only a single document consisting of trade data.
   Please produce as soon as possible the documents agreed to be produced in the Letter Agreement. These
     documents include: Investment guidelines, agreements with external managers, analyses of BP
     investments and communications with external managers regarding BP investments.
   In addition, please produce all documents concerning the Defendants and the allegations of the
     Complaint.
   Once these additional productions are made, we will schedule a follow-up meet-and-confer.

North Carolina Department of State Treasurer
    Please let us know with which external manager E non-US trades are associated. (We can provide the
       name of this manager to North Carolina’s counsel upon request.)
    The documents you produced did not include any e-mails or other communications with external
       managers about BP, or internal communications about BP. Please produce any such
       communications. In addition, please produce all documents concerning the Defendants or the
       allegations of the Complaint.
    Once these additional productions are made, we will schedule a follow-up meet-and-confer.

Public Employees Retirement Association of Colorado
    Please let us know with which external managers are associated with which of this plaintiff’s portfolios.
    Please confirm that you have produced all communications with your external managers about BP, as
       well as internal communications about BP.
    Please produce any additional documents about the Defendants or the allegations of the Complaint.
    Once these additional productions are made, we will schedule a follow-up meet-and-confer.

Public School & Education Employee Retirement Systems of Missouri
    Missouri produced only three documents: trading data and a Morgan Stanley report.
    Please let us know with which external managers trades with F and G are associated. (We can provide
       the name of these counterparties to North Carolina’s counsel upon request.)
    Please produce as soon as possible the documents agreed to be produced in the Letter Agreement. These
       documents include: Investment guidelines, agreements with external managers, analyses of BP
       investments and communications with external managers regarding BP investments. In addition, please
       produce all documents concerning the Defendants and the allegations of the Complaint.
    Once these additional productions are made, we will schedule a follow-up meet-and-confer.


This e-mail is sent by a law firm and contains information that may be privileged and confidential. If you are
not the intended recipient, please delete the e-mail and notify us immediately.




                                                        3
